[Cite as Powell v. Corrigan, 2012-Ohio-5187.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                       No. 98530



                                   WILLIAM POWELL
                                                              RELATOR

                                                 vs.

                   HONORABLE BRIAN J. CORRIGAN
                                                              RESPONDENT




                                         JUDGMENT:
                                         WRIT DENIED


                                          Writ of Mandamus
                                          Motion No. 456150
                                          Order No. 459373

RELEASE DATE:                November 5, 2012
RELATOR

William Powell, Pro Se
No. A582-780
Lake Erie Correctional Institution
501 Thompson Road
P.O. Box 8000
Conneaut, Ohio 44030

ATTORNEYS FOR RESPONDENT

Timothy J. McGinty
Cuyahoga County Prosecutor
By: James E. Moss
Assistant County Prosecutor
8th Floor, Justice Center
1200 Ontario Street
Cleveland, Ohio 44113
KATHLEEN ANN KEOUGH, J.:

       {¶1} William Powell has filed a complaint for a writ of mandamus. Powell

seeks an order from this court that requires Judge Brian Corrigan to grant him 39

additional days of jail-time credit in the State v. Powell, Cuyahoga C.P. Case No.

CR-526146. Judge Corrigan has filed a motion for summary judgment, which we grant

for the following reasons.

       {¶2} Initially, we find that Powell’s complaint for a writ of mandamus is

improperly captioned and thus procedurally defective.      The complaint for a writ of

mandamus must be brought in the name of the state on relation of the person applying.

R.C. 2731.04; Maloney v. Court of Common Pleas of Allen Cty., 173 Ohio St. 226, 181

N.E.2d 270 (1962); Gannon v. Gallagher, 145 Ohio St. 170, 60 N.E.2d 666 (1945); State

v. Perry, 8th Dist. No. 92873, 2009-Ohio-1606.

       {¶3} In addition, the trial court’s calculation of jail-time credit cannot be

addressed through an extraordinary writ. State ex rel. Ponsky v. Koch, 8th Dist. No.

92437, 2009-Ohio-339. Any error associated with the calculation of jail-time credit must

be addressed through a direct appeal. State ex rel. Flakes v. Russo, 8th Dist. No. 94044,

2009-Ohio-6474; State ex rel. Britton v. Foley-Jones, 8th Dist. No. 73646, 1998 Ohio

App. LEXIS 856 (Mar. 5, 1998); State ex rel. Spates v. Sweeney, 8th Dist. No. 71986

(Apr. 17, 1997). Finally, Powell has or had an adequate remedy at law, through an

appeal, for review of any alleged sentencing error. State ex rel. Hughley v. McMonagle,
121 Ohio St.3d 536, 2009-Ohio-1703, 905 N.E.2d 1220; State ex rel. Jaffal v. Calabrese,

105 Ohio St.3d 440, 2005-Ohio-2591, 828 N.E. 107. Mandamus is not appropriate in the

case sub judice.     {¶4} Accordingly, we grant Judge Corrigan’s motion for summary

judgment. Powell to pay costs. The court directs the clerk of court to serve all parties

with notice of this judgment and its date of entry upon the journal as required by Civ.R.

58(B).

         {¶5} Writ denied.




KATHLEEN ANN KEOUGH, JUDGE

KENNETH A. ROCCO, P.J., and
EILEEN A. GALLAGHER, J., CONCUR